Citation Nr: 1036906	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  10-26 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a respiratory disorder, 
to include asthma (claimed as a breathing condition).

4.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD), claimed as a stomach condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefits sought on appeal.  In May 
2009, the appellant submitted a Notice of Disagreement with this 
decision and timely perfected his appeal in June 2010.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the appellant's claims.

Initially, the Board notes that the appellant's claims file is 
missing some of the VA treatment records.  Review of the May 2009 
rating decision revealed that the RO had reviewed the 
Compensation and Pension Record Interchange (CAPRI) 
electronically for VA treatment records and determined that none 
were relevant to the appellant's claims.  The Board notes that 
unless a veteran's claim is part of the Virtual VA paperless 
claims process (which this claim is not), all CAPRI records must 
be printed out and associated with the appellant's VA claims 
file.  The Board is only able to review records that have been 
associated with the claims file; thus, all relevant and 
outstanding VA treatment records must be obtained and associated 
with the claims file.

Second, the Board finds that the VA audiological examination that 
was provided to the appellant in May 2010 is inadequate for 
rating purposes.  VA's duty to assist includes providing an 
adequate examination when such an examination is indicated.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA 
provides an examination, it must be adequate or VA must notify 
the appellant why one will not or cannot be provided.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is 
adequate if it "takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability will 
be a fully informed one."  See Barr, 21 Vet. App. at 311 (quoting 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination 
must be based upon consideration of the appellant's prior medical 
history and examinations.  See Stefl, 21 Vet. App. at 123.

As some of the Veteran's VA treatment records have not been 
associated with the claims file, it is clear that the May 2010 VA 
examiner was not in possession of the entire claims file at the 
time of the examination.  Moreover, the appellant was notified 
that his service treatment records (STRs) were missing and 
considered to have burned in the 1973 fire at the National 
Personnel Records Center.  This being the case, it is unclear why 
the VA examiner noted that the appellant's STRs were reviewed in 
conjunction with the examination.  Additionally, the VA examiner 
noted that the appellant's speech discrimination scores could not 
be used, due to the appellant's limited knowledge of the English 
language.  Given these circumstances, the Board has no choice but 
to find that the May 2010 VA audiological examination is 
inadequate for rating purposes and a new examination must be 
conducted.





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Print out any VA treatment records for 
the appellant from the CAPRI system and 
associate them with the claims file.

2.  Thereafter, schedule the appellant for 
a new VA audiological examination with an 
appropriate expert, who is also fluent in 
Spanish.  The VA examiner should 
thoroughly review the appellant's claims 
file as well as a complete copy of this 
REMAND and note that this has been 
accomplished in the examination report.  
The VA examiner should specifically 
address the following:

(a)  State whether the appellant currently 
suffers from bilateral hearing loss and 
tinnitus.

(b)  If so, state whether it is at least 
as likely as not that any diagnosed 
hearing loss or tinnitus is the result of 
the appellant's active duty service from 
May 1953 to May 1955.

(c)  The VA examiner should take into 
account the appellant's military 
occupational specialty as an ordinance 
parts specialist as well as his prior 
denial of any post-service employment or 
recreational noise exposure.



3.  Thereafter, the AMC should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the AMC should review the 
VA examination report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, the 
AMC should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be readjudicated.  
If the claims remain denied, a 
Supplemental Statement of the Case should 
be provided to the appellant and his 
representative.  After they have had an 
adequate opportunity to respond, these 
issues should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 &Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2010).


